Name: 86/615/EEC: Commission Decision of 10 December 1986 approving an addendum to the programme relating to the potato sector submitted by the Government of the Federal Republic of Germany for the Land of Lower Saxony pursuant to Council Regulation (EEC) No 355/77
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  economic policy;  farming systems;  plant product;  foodstuff
 Date Published: 1986-12-20

 Avis juridique important|31986D061586/615/EEC: Commission Decision of 10 December 1986 approving an addendum to the programme relating to the potato sector submitted by the Government of the Federal Republic of Germany for the Land of Lower Saxony pursuant to Council Regulation (EEC) No 355/77 Official Journal L 361 , 20/12/1986 P. 0036*****COMMISSION DECISION of 10 December 1986 approving an addendum to the programme relating to the potato sector submitted by the Government of the Federal Republic of Germany for the Land of Lower Saxony pursuant to Council Regulation (EEC) No 355/77 (Only German text is authentic) (86/615/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas on 28 April 1986 the Government of the Federal Republic of Germany forwarded an addendum to the programme approved by Commission Decision 79/910/EEC (3), relating to potatoes in Lower Saxony; Whereas the addendum to the programme concerns the modernization and expansion of capacity for the intake, storage, grading, market preparation and processing of potatoes for consumption in the fresh state, seed potatoes, and potatoes for processing, so as to improve the situation in the sector and add value to its output; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of the addendum cannot relate to products not covered by Annex II to the Treaty or to starch; Whereas the addendum contains enough of the details specfied in Article 3 Regulation (EEC) No 355/77 to show that the objective of Article 1 of the said Regulation can be attained in the potato sector in Lower Saxony; whereas the time laid down for implementing the addendum does not exceed the period specified in Article 3 (1) (g) of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to the potato sector in Lower Saxony, notified on 28 April 1986 by the Government of the Federal Republic of Germany in accordance with Regulation (EEC) No 355/77, is hereby approved with the exception of the investments relating to products not covered by Annex II and to starch. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 280, 9. 11. 1979, p. 34.